DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed on 07/30/2021 has been received and fully considered.
3.	Claims 1, 19-29 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive with regards to the rejections under 35 USC 103 and 112. The rejection under 35 USC 101 has been withdrawn. Regarding Applicant’s assertions that: “As a preliminary matter, Applicant has amended independent Claim 1 and canceled dependent Claims 2-8 to address the rejections raised in the Office Action under Section 112. Applicant has also added new dependent Claims 19-23 which depend from amended independent Claim 1 and are supported by the Specification at least in paragraphs 0295-0298. Accordingly, Applicant respectfully submits that the rejections under Section 112 have been overcome”, the Examiner respectfully disagrees and asserts that while the referred made to receiving bids, this is merely for the purpose of making adjustments “e.g. [0295] The AMI/Gateways real-time system also receives awards, bids, and settlements from the power analytics gateway and sends adjusted base points to the consumer systems” nor any other paragraph has anything absolutely to do with winning bids, as intended by the Applicants. In fact, a person of skilled in the art would not look to the referred paragraph and arrive at said winning bids. As per Applicant’s assertions that: “ None of these references, taken alone or in any combination, disclose aggregating demand response data from a plurality of demand response systems and processing the aggregated demand response data to generate a virtual power plant model corresponding to the plurality of demand response systems, as now required by independent Claims 1 and 24”, the Examiner respectfully disagrees and asserts that para 166 clearly shows the load demand aggregation in which a set of system indices are produced corresponding to the plurality of  load demand response, see further para 239, 252-253, and that the combination of the cited reference clearly renders obvious the limitations.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.1	Claim 1, 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims provides for “(4) receiving, by the analytics server, at least one winning bid”, and “processing the aggregated demand response data to generate a virtual power plant model corresponding to the plurality of demand response systems”; the specification does not provide for receiving said winning bids. At best para 235-237 which provide for the AMI which receives bids, and other data, etc…; however nowhere in that paragraph nor any other paragraphs where a winning bids is received, as intended, much less said winning bids and “processing aggregated demand response data to generate a virtual power plant model corresponding to the plurality of demand response systems”, as provided by claims 1 and 24. If Applicant feels otherwise, the Examiner respectfully invites the Applicant to point to very specific portion with very clear explanation where supports could be found for the limitations, as claimed.
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.1	Claims 1, 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims recite “(4) receiving, by the analytics server, at least one winning bid”, is unclear what the makes the received bids a winning bid, as neither the claims nor the specification set forth any steps by which said winning bids could be determined. In fact, the specification does set forth anything to allow a person of skilled in the art to determine nor use said winning bids, as provided in the claims. Further clarification is respectfully requested in response to this office correspondence. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

7.0.	Claims 1, 19-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nasle et al. (USPG_PUB No. 2008/0077368), in view Helfan (USPG_PUB No. 2011/0055036).
	7.1	In considering claim 1, Nasle et al. teaches a system comprising: 
(a) an analytics server (116 of fig.1); and (b) one or more memory devices operably connected to the analytics server (see fig.5, para 83), wherein the one or more memory devices include computer executable code (para 83); aggregating demand response data from a plurality of demand response systems ([0166] For example, the individual load point indices can be aggregated to produce a set of system indices, see further para 203-204); and processing the aggregated demand response data to generate a virtual power plant model corresponding to the plurality of demand response systems ([0166] These indices are indicators of the overall adequacy of the composite system to meet the total system load demand and energy requirements and can be extremely useful for the system planner and management, allowing more informed decisions to be made both in planning and in managing the system, see further para 239, 252-253), However, he does not expressly teach the steps of:
(1) receiving, by the analytics server from an advanced metering infrastructure system (AMI) associated with an electric power grid, at least one of: first customer information associated with a plurality of customers associated with the AMI, aggregated telemetry from a plurality of consumer systems associated with the plurality of customers, load forecast information associated with the plurality of customers, or first total available capacity information associated with the electric power grid; (2) sending, by the analytics server to a market participant system associated with one or more system operators, at least one of the aggregated telemetry, the load forecast information, or the first total available capacity at least one of the aggregated telemetry, the load forecast information or the first total available capacity information; and (5) storing, by the analytics server on the one or more memory devices, the at least one winning bid as a first award, wherein power is provided to the plurality of customers based on the at least one winning bid.
Helfan teaches the steps of: (1) receiving, by the analytics server from an advanced metering infrastructure system (AMI) associated with an electric power grid, at least one of: 
first customer information associated with a plurality of customers associated with the AMI, aggregated telemetry from a plurality of consumer systems associated with the plurality of customers, load forecast information associated with the plurality of customers, or first total available capacity information associated with the electric power grid (see para 10, the smart reader periodically reads and sends its accumulated information to a billing computer, para 123, additionally or alternatively, each one of the electric commerce devices 101 is used to gather supply and demand data pertaining to the grid connected consumer 103 which is associated therewith and performing an empirical analysis, such as a statistical analysis, of the data, see further para 45); (2) sending, by the analytics server to a market participant system associated with one or more system operators, at least one of the aggregated telemetry, the load forecast information, or the first total available capacity information (see para 10, the smart reader periodically reads and sends its accumulated information to a billing computer, para 123, each electric commerce device 101 transmits data that is monitored by the bidirectional metering unit 205, for example local electric energy inflow and outflow, to the electricity commerce management unit 102); (3) receiving, by the analytics server from the market para 35-38, plurality of  power offers received), wherein, the plurality of bids is based on at least one of the aggregated telemetry, the load forecast information or the first total available capacity information (para 37, the plurality of power sell offers being produced based respective measurements from the meter units); (4) receiving, by the analytics server, at least one winning bid (fig.3 (sold to the highest bidders), para 90, electric energy being sold to the highest bidders, the highest offer for the sell offer wins i.e. the winning bids, see further para 120); and (5) storing, by the analytics server on the one or more memory devices, the at least one winning bid as a first award (see para 95, stored instruction for purchasing energy from certain grid in accordance with approval from the user), wherein power is provided to the plurality of customers based on the at least one winning bid (see para 120, power delivery to highest bidders). 
Nasle et al. and Helfan are analogous art because they are from the same field of endeavor and that the model analyzes by Helfan is similar to that of Nasle et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Helfan with that of Nasle et al. because Helfan teaches reducing the overall cost of electric energy (para 111, 125).  
7.2	As per claims 19 and 25, the combined teachings of Nasle et al. and Helfan teach that wherein the demand response data is aggregated in real time from the plurality of demand response systems (see Nalse [0166] Overall system reliability indices can include power interruption index, power supply average MW curtailment, power supply disturbance index, power energy curtailment index, severity index, and system availability.  For example, the individual load point indices can be aggregated to produce a set of system indices.  These indices are indicators of the overall adequacy of the composite system to meet the total system load demand and energy requirements and can be extremely useful for the system planner and management, allowing more informed decisions to be made both in planning and in managing the system, see further [0161] The influx of massive sensory data, e.g., provided via sensors 104, 106, and 108, intelligent filtration of this dense stream of data into manageable and easily understandable knowledge.  For example, as mentioned, it is important to be able to assess the real-time ability of the power system to provide sufficient generation to satisfy the system load requirements and to move the generated energy through the system to the load points.  Conventional systems do not make use of an on-line, real-time system snap shot captured by a real-time data acquisition platform to perform real time system availability evaluation).
7.3	With regards to claims 20 and 26, the combined teachings of Nasle et al. and Helfan teach that wherein the analytics server manages demand response of the plurality of demand response systems in real time (see Nalse [0166] Overall system reliability indices can include power interruption index, power supply average MW curtailment, power supply disturbance index, power energy curtailment index, severity index, and system availability.  For example, the individual load point indices can be aggregated to produce a set of system indices.  These indices are indicators of the overall adequacy of the composite system to meet the total system load demand and energy requirements and can be extremely useful for the system planner and management, allowing more informed decisions to be made both in planning and in managing the system, see further 203, 274).
7.4	Regarding claims 21 and 27, the combined teachings of Nasle et al. and Helfan teach that wherein the analytics server optimizes demand response output to improve at least one of commercial usage, reliability, availability, energy efficiency, a carbon-related issue, or a renewable, in real time (see Nasle [0274] In another embodiment, the operational aspects relate to an arc flash discharge contingency event that occurs during the operation of the power system.  Examples of arc flash related operational aspects include but are not limited to quantity of energy released by the arc flash event, required personal protective equipment (PPE) for personnel operating within the confines of the system during the arc flash event, and measurements of the arc flash safety boundary area around components comprising the power system.  In still another embodiment, the operational aspect relates to the operational stability of the system during a contingency event.  That is, the system's ability to sustain power demand, maintain sufficient active and reactive power reserve, operate safely with minimum operating cost while maintaining an adequate level of reliability, and provide an acceptably high level of power quality while being subjected to a contingency event, see further [0203]).
7.5	As per claims 22 and 28, the combined teachings of Nasle et al. and Helfan teach that wherein the analytics server communicates control signals to one or more downstream systems, meters, or gateways to make adjustments in demand response (see Nalse [0051]-[0053] Data acquisition hub 112 can also be configured to supply warning and alarms signals as well as control signals to monitored system 102 and/or sensors 104, 106, and 108 as described in more detail below, see further para 0214).
7.6	With regards to claims 23 and 29, the combined teachings of Nasle et al. and Helfan teach that wherein the analytics server creates a regulation report in support of a demand response payment (see Nasle para 233, 244-246, 264, In step 1910, it can be determined if there is voltage instability in the system when confronted with a specific contingency.  If it is, then in step 1912, a report is generated providing a summary of the specifics and source of the voltage instability.  The summary may include general predictions about the voltage stability of the overall system and/or detailed predictions about each component that makes up the system).
Conclusion
8.	Claims 1, 19-29 are rejected and this action is non-final. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        November 5, 2021